DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-2, 4-5, 8-13, 15, 19-21, 24-27, 29 and 32 are pending.
Claims 3, 6-7, 14, 16-18, 22-23, 28, 30-31 and 33-35 are cancelled.

Priority
Applicant’s claim for the benefit of provisional application 62/632,057 submitted on 19 February 2018 is acknowledged.

Information Disclosure Statement
The references cited in the information disclosure statements (IDS) submitted on 13 August 2020 have been considered by the examiner.


Drawings
The drawings, figures 1A-1B and 3B-13 are objected to because the text is too small. 37 CFR 1.84(p)(3) requires that all numbers, letters, and reference characters measure at least 1/8 inches in height. The examiner asserts that at least some of the text in the drawings does not satisfy this requirement. Applicant is asked to print the drawings to measure and enlarge, where appropriate.  Recall from 37 CFR 1.84(k) that drawings are reduced in size to two-thirds in reproduction. Hence, such small text will be difficult to read if not increased in size.

Further, the drawings, 1A-1B are objected to because of the quality of the lines and characters in the box “500.”  37 CFR 1.84(l) requires that all drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.



Claim Objections
Claim 1 is objected to because of the following informalities: for consistency,
“based on the collected data” in line 9 should read “based on the collected data from the edge computing device”
Appropriate correction is required.
 “the forecast” in line 11 should read “the macro forecast of needs”

Claim 2 is objected to because of the following informalities: 
“the operating value for micro parameters” in line 2 should read “an operating value for a micro parameter”
“the predict value” in lines 3-4 should read “the predicted operating value for the micro parameter of the building”
Appropriate correction is required.

Claim 4 is objected to because of the following informalities: 
“the operating value of controller points” in lines 1-2 should read “an operating value of a controller point”
“wherein the set future period of time is optional the next 10 to 20 minutes” in lines 2-3 should read “wherein the set future period of time is 10 to 20 minutes”
Appropriate correction is required.

Claim 5 is objected to because of the following informalities: 
“the predict value” in line 2 should read “the predicted operating value of the controller point”
Appropriate correction is required.

Claim 8 is objected to because of the following informalities: 
“the collected data” in line 1 should read “the collected data from the edge computing device”
Appropriate correction is required.

Claim 11 is objected to because of the following informalities: 
“for retrofit into” in lines 1-2 should read “for retrofitting into”
Appropriate correction is required.

Claim 12 is objected to because of the following informalities: 
“the forecast” in lines 1-2 should read “the macro forecast of needs”


Claim 19 is objected to because of the following informalities: 
“the collected data in a history dataset” in line 2 and “the collected data as raw data” in line 2 should read “the collected data from the edge computing device in a history dataset” and “the collected data from the edge computing device as raw data”, respectively.
Appropriate correction is required.

Claim 20 is objected to because of the following informalities: 
“the collected data” in line 2 should read “the collected data from sensors in the building”
Appropriate correction is required.

Claim 25 is objected to because of the following informalities: 
“collecting data from sensors” in line 1 should read “the collecting data from sensors”
Appropriate correction is required.

Claim 26 is objected to because of the following informalities: 
“wherein collected data” in line 1 should read “wherein the collected data”
“historical data” in line 2 should read “the historical data”
Appropriate correction is required.

Claim 27 is objected to because of the following informalities: 
“determine” in line should read “determining”
“predict” in line should read “predicting”
“determine” in line should read “determining”
“instruct” in line should read “instructing”
“data” in line 3 should read “the received data”
“the collected data” in line 5 should read “the received data”
“HVAC components” in line 11 should read “the HVAC components”
Appropriate correction is required.

Claim 29 is objected to because of the following informalities: 
“historical data” in line 1 should read “the historical data”
“and collecting data for a period of time” in lines 2-3 should read “and the historical data is collected for a period of time”
Appropriate correction is required.

Claim 32 is objected to because of the following informalities: 
“predicting future operational parameters”” in lines 1-2 should read “the predicting future required operational parameters”
Appropriate correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-5, 8-13, 15, 19-21, 27, 29 and 32  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Regarding claim 1, the claim recites, “determine, based on the collected data, a macro forecast of needs in heating, cooling and ventilation for a plurality of zones within the building”, and “determine, based on the macro forecast of needs, a micro forecast of needs in heating, cooling and ventilation for a plurality of zones within the building”. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, cover performances of the limitations in the mind. That is, nothing in the claim element precludes the steps from practically being performed in the mind through observation, evaluation, and judgement. For example, a person observes that it is an evening time and knows that it is mid-Autumn, predicts that most likely the temperature will drop at night time when the person goes to sleep, and decides that the person’s home thermostat needs to be adjusted accordingly (“a macro forecast of needs”). The person then makes a decision to program the thermostat to be set at heating mode, 70 degrees, between 11:00 PM and 5 AM based on the person’s typical sleeping pattern (“a micro forecast of needs”). Under its broadest reasonable interpretation, if a claim limitation covers a concept that can be executed in the human mind but for the recitation of generic computer components, then 
This judicial exception is not integrated into a practical application.  Claim 1 additionally recites “an edge computing device in communication with sensors of environmental variables in the building and with the HVAC components, the edge computing device comprising a first memory and a first processor to execute first instructions; a remote server in communication with the edge computing device over a network, the remote server comprising a second memory and a second processor to execute second instructions”.  The practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  In this case, based on the description provided in the specification and the features recited in the claim, the “edge computing device” and the “remote server” comprise memories, processors and communication interfaces that are of generic computers and servers that execute algorithms or first and second instructions, and the “first instructions” and the “second instructions” are configured to carry out the additional and abstract idea limitations that are used to infer and modify data. However, the limitations are recited so generically (no details whatsoever are provided other than that it is a particular structure) that they represent no more than mere computers and instructions to apply the judicial exceptions on a computer.  The additional limitations “collect data from the edge computing device”; “send the forecast to the edge computing device”, “collect data from sensors in the building”, and “receive the macro forecast of needs from the remote server”, “collect data from sensors in the building”, and “receive the macro forecast of needs from the remote server” are insignificant pre-solution (extra-solution) 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, “an edge computing device in communication with sensors of environmental variables in the building and with the HVAC components, the edge computing device comprising a first memory and a first processor to execute first instructions; a remote server in communication with the edge computing device over a network, the remote server comprising a second memory and a second processor to execute second instructions” recited in the claim are used to carry out the additional and abstract idea limitations, but recited so generically (with no details in the specification provided other than memories, processors and communication interfaces that are of generic computers and servers that execute first and second instructions) that they represent no more than mere instructions to apply the judicial exceptions on generic computers. Simply implementing the abstract idea on a generic computer or merely using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application and cannot provide an inventive concept. The additional limitations “collect data from the edge computing device”, “send the forecast to the edge computing device”, 

Claims 2, 4-5, 8-13, 15 and 19-21 simply add more detail to or is cumulative to the abstract idea of claim 1.


Regarding claim 27, the claim recites, “determine, based on the collected data, a forecast of needs in heating, cooling and ventilation for a plurality of zones within the building”, “predict future required operational parameters using an artificial intelligence engine trained using historical data from the HVAC components”, and “determine modulation of operational parameters necessary to maintain temperature within temperature set point using dynamic modulation algorithms”. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, cover performances of the limitations in the mind bur for the recitation of “an artificial intelligence engine”. That is, other than reciting “an artificial intelligence engine”, nothing in the claim element precludes the steps from practically being performed in the mind through observation, evaluation, and judgement. For example, a person observes that it is an evening time and knows that it is mid-Autumn, and based on the past seasonal pattern, predicts that most likely the temperature will drop at night 
This judicial exception is not integrated into a practical application.  Claim 1 additionally recites “using an on-site edge computing device operatively connected to the HVAC components”.  The practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  In this case, based on the description provided in the specification and the features recited in the claim, the “on-site edge computing device” comprises memories, processors and communication interfaces that are of a generic computer that execute algorithms that are recited so generically (no details whatsoever are provided other than that it is a particular structure) that they represent no more than mere computers and instructions to apply the judicial exceptions on a computer.  The additional limitation “receiving data from the HVAC components, wherein data comprises sensor readings, operational parameters and temperature set points” is an insignificant pre-solution (extra-solution) activity step of gathering or collecting data for use of the recited judicial exception and recited at a high 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, “using an on-site edge computing device operatively connected to the HVAC components” recited in the claim are used to carry out the additional and abstract idea limitations, but recited so generically (with no details in the specification provided other than memories, processors and communication interfaces that are of a generic computer that executes algorithms) that they represent no more than mere instructions to apply the judicial exceptions on generic computers. Simply implementing the abstract idea on a generic computer or merely using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application and cannot provide an inventive concept. The additional limitations “receiving data from the HVAC components, wherein data comprises sensor readings, operational parameters and temperature set points” are insignificant pre-solution (extra-solution) activity steps of mere data gathering for use of the recited judicial exception and does not impose a meaningful limit on practicing the abstract idea, see MPEP 2106.05(g). The additional limitation “an artificial intelligence engine” of the limitation “predict future required operational parameters using an artificial intelligence engine trained using historical data from 

Claims 29 and 32 simply add more detail to or is cumulative to the abstract idea of claim 27.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8-10, 12, 15, 19, 21, 24, 27 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PAVLOVSKI et al. (US 2016/0305678 A1), hereinafter ‘Pavlovski’.

Regarding claim 1, Pavlovski teaches:
A system for managing HVAC components of a building, the system comprising: (Pavlovski: [0001] “This invention relates to the field of building control systems, and more specifically, to a method and system for predictive building control for optimizing energy use and thermal comfort for a building or network of buildings.”; [0049], figures 1-1F “FIG. 1 is a block diagram illustrating a predictive building control system 230 for a building 100 or network of buildings 500 in accordance with an embodiment of the invention.”) [The entire system as illustrated in any of the figures 1-1F reads on “A system”.]
an edge computing device in communication with sensors of environmental variables in the building and with the HVAC components, (Pavlovski: [0049], figures 1-1F  “FIG. 1 is a block diagram illustrating a predictive building control system 230 for a building 100 or network of buildings 500 in accordance with an embodiment of the invention.  The network of buildings 500 has associated therewith a building energy management system (‘BEMS’) 150 which provides supervisory control, monitoring of building energy performance, and related data collection functions including data and readings from energy consumption meters and sensors for all buildings 100, 141 in the network 500.”; [0054] “The building energy management system 150 is coupled (e.g., communicatively coupled over a network 3510) through a protocol converter 160 to a predictive building control system 230.”) [The combination of the building energy management system (BEMS)150 and the protocol converter 160 reads on “an edge computing device”, and the BEMS supervising HVAC controller and monitoring meters and sensors in the network 500 reads on “in communication with …”.]
the edge computing device comprising a first memory and a first processor to execute first instructions; (Pavlovski: [0043] “The term ‘data processing system’ or ‘system’ is used herein to refer to any machine for processing data, including the predictive building control systems, building energy management systems, utility demand response control systems, control systems, controllers, and network arrangements described herein.”; [0045] “The data processing system 3000 includes an input device 3100, at least one central processing unit ("CPU") 3200, memory 3300, a display 3400, and an interface device 3500.”; [0046] “Thus, the data processing system 3000 includes computer executable programmed instructions for directing the system 3000 to implement the embodiments of the present invention.  The programmed instructions may be embodied in one or more hardware modules 3210 or software modules 3310 resident in the memory 3300 of the data processing system 3000 or elsewhere (e.g., 3200).”) [The memory of the building management system reads on “a first memory”, the CPU of the building management system reads on “a first processor”, and the programmed instructions of the building management system reads on “first instructions”.]
a remote server in communication with the edge computing device over a network, (Pavlovski: [0054], figures 1-1F  “The building energy management system 150 is coupled (e.g., communicatively coupled over a network 3510) through a protocol converter 160 to a predictive building control system 230.”; [0073] “Referring again to FIGS. 1-1F, the predictive building control system 230 is not necessarily co-located with the building energy management system 150 but may reside on its own server at another location.”) [The predictive building control system 230 as a server at another location reads on “a remote server”, and the network 3510 reads on “a network”.]
the remote server comprising a second memory and a second processor to execute second instructions, (Pavlovski: [0043] “The term ‘data processing system’ or ‘system’ is used herein to refer to any machine for processing data, including the predictive building control systems, building energy management systems, utility demand response control systems, control systems, controllers, and network arrangements described herein.”; [0045] “The data processing system 3000 includes an input device 3100, at least one central processing unit ("CPU") 3200, memory 3300, a display 3400, and an interface device 3500.”; [0046] “Thus, the data processing system 3000 includes computer executable programmed instructions for directing the system 3000 to implement the embodiments of the present invention.  The programmed instructions may be embodied in one or more hardware modules 3210 or software modules 3310 resident in the memory 3300 of the data processing system 3000 or elsewhere (e.g., 3200).”) [The memory of the predictive building control system reads on “a second memory”, the CPU of the predictive building control system reads on “a second processor”, and the programmed instructions of the predictive building control system reads on “second instructions”.]
the second instructions causing the remote server to: collect data from the edge computing device; (Pavlovski: [0055], figures 1-1F “The predictive building control system 230 also collects and stores real-time operating data from the building energy management system 150.”)
determine, based on the collected data, a macro forecast of needs in heating, cooling and ventilation for a plurality of zones within the building; (Pavlovski: [0055], figures 1-1F [The optimal set points 235 for the building thermal zones enable the building's HVAC system 120 to provide guaranteed or near guaranteed occupant comfort, where the optimal set points represent “needs in heating, cooling and ventilation for a plurality of zones within the building”. The optimal set points 235 being calculated by taking into account predictive data, such as weather forecasts, occupancy and internal load estimates, fuel cost forecasts, and/or other predictive data, as illustrated in figure 2, reads on “a macro forecast …”.]
send the forecast to the edge computing device, (Pavlovski: [0074] “These optimal set points 235 are then transmitted from the optimizer module 233 through the protocol converter 160 to the building energy management system 150 for the building 100.”)
and the first instructions causing the edge computing device to: collect data from sensors in the building; (Pavlovski: [0049], figures 1-1F “The network of buildings 500 has associated therewith a building energy management system (‘BEMS’) 150 which provides supervisory control, monitoring of building energy performance, and related data collection functions including data and readings from energy consumption meters and sensors for all buildings 100, 141 in the network 500.”)
receive the macro forecast of needs from the remote server; (Pavlovski: [0074] “These optimal set points 235 are then transmitted from the optimizer module 233 through the protocol converter 160 to the building energy management system 150 for the building 100.”) [Being transmitted to reads on “receive”.]
determine, based on the macro forecast of needs, a micro forecast of needs in heating, cooling and ventilation for a plurality of zones within the building; and (Pavlovski: [Implementing the optimal set points by further processing (e.g., converting and transmitting) reads on “determine, based on the macro forecast of needs, a micro forecast of needs …”.]
instruct the HVAC components on how to operate. (Pavlovski: [0051] “Each HVAC device 125 includes a local HVAC controller 126 and a HVAC actuator 127.  The HVAC actuator 127 may be coupled to a motor based device such as a fan, a valve, a pump, or other similar device.  The local HVAC controller 126 receives control parameters (e.g., thermal zone temperature reference values, air flow rate reference values, etc.) in the form of digital reference values and translates these digital reference values into electric control signals that are used to drive the HVAC actuator 127.”; [0052] “The building energy management system 150 is connected (e.g., communicatively coupled over a network 3510) to the HVAC system 120 to [Implementing by sending control parameters reads on “instruct …”.]

Regarding claim 8, Pavlovski teaches all the features of claim 1.
Pavlovski further teaches:
wherein the collected data includes historical data and wherein the system is trained based on the historical data. (Pavlovski: Abstract “the predictive model being trained using respective historical measured value data for at least one of the inputs”)

Regarding claim 9, Pavlovski teaches all the features of claim 1.
Pavlovski further teaches:
wherein the edge computing device is in direct communication with the sensors and/or with the HVAC components. (Pavlovski: [0045] “In addition, the interface device 3500 may include one or more input and output connections or points for connecting various sensors 170, status (indication) inputs, analog (measured value) inputs, counter inputs, analog outputs, and control outputs to the data processing system 3000.”; [0049], figures 1-1F “The network of buildings 500 has associated therewith a building energy management system (‘BEMS’) 150 which provides supervisory control, monitoring of building energy performance, and related data collection functions including data and readings from energy consumption meters and sensors for all buildings 100, 141 in the network 500.”) [Readings from the sensors reads on “is in direct communication with the sensors”.]

Regarding claim 10, Pavlovski teaches all the features of claim 1.
Pavlovski further teaches:
wherein the edge computing device communicates with the sensors and/or the HVAC components via a master controller or a slave controller. (Pavlovski: figures 1-1F) [See the building energy management system 150 communicate with the HVAC actuator 127 through the HVAC controller 126, as illustrated in figures 1-1F. The HVAC controller 126 reads on “a master controller or a slave controller”.]

Regarding claim 12, Pavlovski teaches all the features of claim 1.
Pavlovski further teaches:
wherein the remote server is further in communication with one or more third-party servers and queries data from the third-party servers over the internet to be used to determine the forecast. (Pavlovski: [0045], figure 1A “FIG. 12 is a block diagram illustrating a data processing system 3000 in accordance with an embodiment of the invention.  The data processing system 3000 is suitable for performing as a control system, control device, controller, programmable logic controller ("PLC"), supervisory control and data acquisition ("SCADA") system, energy management system ("EMS"), predictive building control system 230, building energy management system 150, utility demand response control system 400, or the like.  The data processing system 3000 is also suitable for data processing, management, storage, and for generating, displaying, and adjusting presentations in conjunction with a user interface or a graphical user interface ("GUI"), as described below.  The data processing system 3000 may be a client and/or server in a client/server system.”; [0057] “In FIG. 1A, the predictive building control system 230 is coupled to at least one utility demand response control system 400 which [The utility demand response control system 400, as illustrated in figure 1A, reads on “one or more third-party servers”, and receiving the demand response signal 405 reads on “queries data from”.]

Regarding claim 15, Pavlovski teaches all the features of claim 1.
Pavlovski further teaches:
wherein based on the micro forecast of needs in heating, cooling and ventilation for a plurality of zones within the building, the edge computing device instructs the HVAC components to minimize energy consumption in the building. (Pavlovski: [0063] “The building energy management systems 150 implement the optimal set points 235 by sending them to respective building HVAC systems 120.”; [0074] “The optimizer 233 searches for the ‘optimal’ schedule of set points for a predetermined optimization horizon or period to minimize building energy consumption/cost within this horizon while satisfying thermal comfort requirements.”)

Regarding claim 19, Pavlovski teaches all the features of claim 1.
Pavlovski further teaches:
wherein the remote server aggregates the collected data in a history dataset and the collected data as raw data to build a thermodynamic behavior model of the building. [The building response model 232 reads on “a thermodynamic behavior model”.]

Regarding claim 21, Pavlovski teaches all the features of claim 1.
Pavlovski further teaches:
wherein the system is configured to detect anomalous or abnormal behavior. (Pavlovski: [0070] “First, data preprocessing and conditioning.  This first data conditioning step provides an indication as to whether there are points in the data sets which are abnormal, [Indicating if the points in the data sets are abnormal or if the model has sufficient capacity reads on “to detect anomalous or abnormal behavior”.]

Regarding claim 24, Pavlovski teaches:
A method for managing HVAC components of a building, the method comprising: (Pavlovski: [0001] “This invention relates to the field of building control systems, and more specifically, to a method and system for predictive building control for optimizing energy use and thermal comfort for a building or network of buildings.”)
collecting data from sensors of environmental variables in the building by an edge computing device provided in the building; (Pavlovski: [0049], figures 1-1F  “FIG. 1 is a block diagram illustrating a predictive building control system 230 for a building 100 or network of buildings 500 in accordance with an embodiment of the invention.  The network of buildings 500 has associated therewith a building energy management system (‘BEMS’) 150 which provides supervisory control, monitoring of building energy performance, and related data collection functions including data and readings from energy consumption meters and sensors for all buildings 100, 141 in the network 500.”; [0054] “The building energy management system [The combination of the building energy management system (BEMS)150 and the protocol converter 160 reads on “an edge computing device”, and the BEMS supervising HVAC controller and monitoring meters and sensors in the network 500 reads on “collecting data from sensors of environmental variables …”.]
sending at least a portion of the data to a remote server by the edge computing device; Pavlovski: [0054], figures 1-1F  “The building energy management system 150 is coupled (e.g., communicatively coupled over a network 3510) through a protocol converter 160 to a predictive building control system 230.”; [0073] “Referring again to FIGS. 1-1F, the predictive building control system 230 is not necessarily co-located with the building energy management system 150 but may reside on its own server at another location.”) [The predictive building control system 230 as a server at another location reads on “a remote server”.] (Pavlovski: [0055], figures 1-1F “The predictive building control system 230 also collects and stores real-time operating data from the building energy management system 150.”) [The predictive building control system 230 collecting or receiving the real-time operating data from the building energy management system 150 reads on the building energy management system “sending … by an edge computing device”.]
determining, based on the collected data, a forecast of needs in heating, cooling and ventilation for a plurality of zones within the building; and (Pavlovski: [0055], figures 1-1F “The predictive building control system 230 optimizes set points for the HVAC system 120 for at least one key control parameter such as thermal zone temperature.  The ‘optimal’ set points 235 enable the building's HVAC system 120 to provide guaranteed or near guaranteed occupant [The optimal set points 235 for the building thermal zones enable the building's HVAC system 120 to provide guaranteed or near guaranteed occupant comfort, where the optimal set points represent “needs in heating, cooling and ventilation for a plurality of zones within the building”. The optimal set points 235 being calculated by taking into account predictive data, such as weather forecasts, occupancy and internal load estimates, fuel cost forecasts, and/or other predictive data, as illustrated in figure 2, reads on “a forecast …”.]
based on the forecast, instructing the HVAC components on how to operate, by the edge computing device. (Pavlovski: [0051] “Each HVAC device 125 includes a local HVAC controller 126 and a HVAC actuator 127.  The HVAC actuator 127 may be coupled to a motor based device such as a fan, a valve, a pump, or other similar device.  The local HVAC controller 126 receives control parameters (e.g., thermal zone temperature reference values, air flow rate reference values, etc.) in the form of digital reference values and translates these digital reference values into electric control signals that are used to drive the HVAC actuator 127.”; [0052] “The building energy management system 150 is connected (e.g., communicatively coupled over a network 3510) to the HVAC system 120 to schedule and monitor its operations.”; [0056], figures 1-1F “The protocol converter 160 is used to convert a standard or proprietary data transmission protocol (e.g., as used by the predictive building control system 230) to a protocol suitable for or used by the building energy management system 150 to enable its interoperability with the predictive building control system 230.”; [0063] “Each predictive building control system 230 provides optimal set points 235 to its network of buildings 500 via a building energy management system 150 dedicated to the network.  The building energy management systems 150 implement the optimal set points 235 by sending them to respective building HVAC systems 120.”) [Further processing optimal set points and sending them to the HVAC systems reads on “based on the forecast”. Implementing by sending control parameters reads on “instructing the HVAC components on how to operate”.]

Regarding claim 27, Pavlovski teaches:
A method for managing HVAC components of a building, comprising: (Pavlovski: Abstract “A method for controlling temperature in a thermal zone within a building, comprising: using a processor, receiving a desired temperature range for the thermal zone; determining a forecast ambient temperature value for an external surface of the building proximate the thermal zone; using a predictive model for the building, determining set points for a heating, ventilating, and air conditioning (‘HVAC’) system associated with the thermal zone that minimize energy use by the building.”) [Any controllers, modules, devices, actuators, sensors, etc. that affect the operation of the HVAC system read on “HVAC components”.]
using an on-site edge computing device operatively connected to the HVAC components, receiving data from the HVAC components, (Pavlovski: [0049], figures 1-1F “It will be understood by those skilled in the art that the network of building 500 may include a plurality of buildings 100 located in the same geographic area or in different geographic areas”; [0051] “Each HVAC device 125 includes a local HVAC controller 126 and a HVAC actuator 127.  The HVAC actuator 127 may be coupled to a motor based device such as a fan, a valve, a pump, or other similar device.  The local HVAC controller 126 receives control parameters (e.g., thermal zone temperature reference values, air flow rate reference values, etc.) in the form of digital reference values and translates these digital reference values into electric control signals that are used to drive the HVAC actuator 127.”; [0052] “The building energy management [The networked area of 500 in a same geographic area, as illustrated in figures 1-1F, reads on “an on-site”, and the co-located combination of the communicatively coupled or connected predictive building control system 230 and co-located building energy management system 150 reads on “an on-site edge computing device”. Further, communicatively coupled or connected to the HVAC system reads on “operatively connected to the HVAC components”, and monitoring, see the data flow in arrows as illustrated in figures 1-1F, reads on “receiving data”.]
wherein data comprises sensor readings, operational parameters and temperature set points; (Pavlovski: [0049], figures 1-1F  “FIG. 1 is a block diagram illustrating a predictive building control system 230 for a building 100 or network of buildings 500 in accordance with an embodiment of the invention.  The network of buildings 500 has associated therewith a building energy management system (‘BEMS’) 150 which provides supervisory control, monitoring of building energy performance, and related data collection functions including data and readings from energy consumption meters and sensors for all buildings 100, 141 in the network 500.”; [0052] “The building energy management system 150 is connected (e.g., communicatively coupled over a network 3510) to the HVAC system 120 to schedule and monitor its operations.”; [0053] “At least one sensor 170 installed in the thermal zone 115 measures the actual values 171 of the control parameters for comparison to the reference values [The readings from sensors read on “sensor readings”, the monitoring of operations reads on “operational parameters”, and the control parameter for the zone temperature reads on “temperature set points”.]
determine, based on the collected data, a forecast of needs in heating, cooling and ventilation for a plurality of zones within the building; (Pavlovski: [0055], figures 1-1F “The predictive building control system 230 optimizes set points for the HVAC system 120 for at least one key control parameter such as thermal zone temperature.  The ‘optimal’ set points 235 enable the building's HVAC system 120 to provide guaranteed or near guaranteed occupant comfort with minimum or near minimum energy consumption and/or cost.  The optimal set points 235 are calculated by taking into account at least one source of predictive data, such as weather forecasts, occupancy and internal load estimates, fuel cost forecasts, and/or other predictive data.  The optimal set points 235 received by the building energy management system 150 over-write or over-ride the default or reference set points 151 for the building thermal zones 115 stored in the building energy management system 150, and are used by the building energy management system 150 to supervise the performance of the HVAC system 120.  The predictive building control system 230 also collects and stores real-time operating data from the building energy management system 150.”; [0074] “The optimization horizon may be from 1 hour to 24 hours beyond a current time and may be divided into 15 minute time increments or intervals.”; [0080], figure 2 “With respect to the historical training data set or layer 210, the building operations data 213 includes historical measured data for the inputs and outputs of the building response model 232, where the inputs refer to set points, ambient weather parameters, and occupancy and internal load data, and where the outputs refer to building energy consumption [The optimal set points 235 for the building thermal zones enable the building's HVAC system 120 to provide guaranteed or near guaranteed occupant comfort, where the optimal set points represent “needs in heating, cooling and ventilation for a plurality of zones within the building”. The optimal set points 235 being calculated by taking into account predictive data, such as weather forecasts, occupancy and internal load estimates, fuel cost forecasts, and/or other predictive data, as illustrated in figure 2, reads on “a forecast …”.]
predict future required operational parameters using an artificial intelligence engine trained using historical data from the HVAC components; (Pavlovski: [0055] “The optimal set points 235 are calculated by taking into account at least one source of predictive data, such as weather forecasts, occupancy and internal load estimates, fuel cost forecasts, and/or other predictive data.”; [0074] “The optimization horizon may be from 1 hour to 24 hours beyond a current time and may be divided into 15 minute time increments or intervals.”; [0080], figure 2 “With respect to the historical training data set or layer 210, the building operations data 213 includes historical measured data for the inputs and outputs of the building response model 232, where the inputs refer to set points, ambient weather parameters, and occupancy and internal [The Off-line and Online Artificial Intelligence Model Sets as illustrated in figure 2 reads on “an artificial intelligence engine”, and determining the optimal set points in the optimization horizon read on “predict future required operational parameters”.]
determine modulation of operational parameters necessary to maintain temperature within temperature set point using dynamic modulation algorithms; and (Pavlovski: [0050] “Each building 100 includes a heating, ventilating, and air conditioning ("HVAC") system 120.  Thermal conditions in each thermal zone 115 are controlled using thermal control parameters that include the zone temperature, relative humidity, and air quality.  Thermal conditions within thermal zones 115 are maintained by the building's HVAC system 120.  It will be further understood by those skilled in the art that the building's HVAC system 120 may include one or more HVAC devices 125 and each of the thermal zones 115 may be served by one or more HVAC devices 125.  Note that while only one HVAC device 125 is shown in FIG. 1, it will be understood by those skilled in the art that a plurality of HVAC devices 125 may be used.”; [0051] “Each HVAC device 125 includes a local HVAC controller 126 and a HVAC actuator 127.  The HVAC actuator 127 may be coupled to a motor based device such as a fan, a valve, a pump, or other similar device.  The local HVAC controller 126 receives control parameters (e.g., thermal zone temperature reference values, air flow rate reference values, etc.) in the form of [Maintaining the thermal conditions reads on “to maintain temperature within temperature set point”. The ongoing optimization/determination of the control parameters, converting the control parameters to the electric control signals to drive the HVAC actuator, or controlling using the feed-back loop reads on “determine modulation of operational parameters … using dynamic modulation algorithms”.]
instruct HVAC components. (Pavlovski: [0043] “The term ‘data processing system’ or ‘system’ is used herein to refer to any machine for processing data, including the predictive building control systems, building energy management systems, utility demand response control systems, control systems, controllers, and network arrangements described herein.”; [0045] “The data processing system 3000 includes an input device 3100, at least one central processing unit ("CPU") 3200, memory 3300, a display 3400, and an interface device 3500.”; [0046] “Thus, the data processing system 3000 includes computer executable programmed instructions for directing the system 3000 to implement the embodiments of the present invention.  The [Any of the instructions or control signals to any controllers, modules, devices, actuators, sensors, etc. that affect the operation of the HVAC system read on “instruct HVAC components”.]

Regarding claim 32, Pavlovski teaches all the features of claim 27.
Pavlovski further teaches:
wherein predicting future operational parameters further includes using predicted outdoor environmental conditions. (Pavlovski: Abstract “A method for controlling temperature in a thermal zone within a building, comprising: using a processor, receiving a desired temperature range for the thermal zone; determining a forecast ambient temperature value for an external surface of the building proximate the thermal zone; using a predictive model for the building, determining set points for a heating, ventilating, and air conditioning ("HVAC") system associated with the thermal zone that minimize energy use by the building; the desired temperature range and the forecast ambient temperature value being inputs to the predictive model; the predictive model being trained using respective historical measured value data for at least one of the inputs; and, controlling the HVAC system with the set points to maintain an [Calculating the optimal set points over optimization horizon reads on “predicting future operational parameters”. The forecast ambient temperature value for the external surface reads on “predicted outdoor environmental conditions”.]



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Pavlovski, in view of LINGRAS et al. (US 2020/0151836 A1), hereinafter ‘Lingras’.

Regarding claim 2, Pavlovski teaches all the features of claim 1.
Pavlovski further teaches:
wherein … instructions are further executable to run an artificial intelligence engine to predict the operating value for micro parameters of the building for a set period of time and to run dynamic modulation algorithms with the predict value to determine the HVAC instructions. (Pavlovski: [0074], figure 2 “Referring again to FIG. 2, with respect to the online artificial intelligence model set or layer 260, the building response model 232 predicts the energy performance and thermal conditions for a building 100 based on external weather forecasts and building occupancy and internal load forecasts.  The optimizer 233 searches for the ‘optimal’ schedule of set points for a predetermined optimization horizon or period to minimize building energy consumption/cost within this horizon while satisfying thermal comfort requirements.  The optimization horizon may be from 1 hour to 24 hours beyond a current time and may be divided into 15 minute time increments or intervals.”) [The online artificial intelligence model set 260 reads on “an artificial intelligence engine”, the optimal schedule of set points reads on “the operating value for micro parameters” and “the HVAC instructions”. The optimization horizon reads on “a set period of time”, and dividing the horizon into 15 minute time increments or intervals reads on “to run dynamic modulation algorithms”.]

Pavlovski does not explicitly teach: wherein the first instructions are further executable to run an artificial intelligence engine to predict the operating value for micro parameters of the building …
Lingras teaches: 
wherein the first instructions are further executable to run an artificial intelligence engine to predict the operating value for micro parameters of the building … (Lingras: [0011] “According to one aspect of the application, there is provided a method for generating an 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Pavlovski and Lingras before them, to modify the building energy management system that optimizes the building energy consumption to incorporate the AI-based building energy model.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve predicting the energy use of a building in a real-time in order to apply the predicted building energy use data in real-time building control (Lingras: [0004] “The operating conditions and related energy use in a building are typically managed by a building automation system (‘BAS’) and related building energy management system (‘BEMS’).  The building energy management system controls all heating, ventilating and air conditioning (‘HVAC’) devices in the building to keep thermal and air quality operating conditions in each individual zone, area, or room of the building within a desired range.  The thermal parameters controlled by the building energy management system include, but are not limited to, thermal zone temperature, relative humidity, and air quality.  To maintain these thermal parameters within required ranges and optimize energy usage, 

Regarding claim 4, Pavlovski and Lingras teach all the features of claims 1-2.
Pavlovski further teaches:
wherein the artificial intelligence engine predicts the operating value of controller points of the building for a set future period of time, wherein the set future period of time is optional the next 10 to 20 minutes. (Pavlovski: [0074], figure 2 “Referring again to FIG. 2, with respect to the online artificial intelligence model set or layer 260, the building response model 232 predicts the energy performance and thermal conditions for a building 100 based on external weather forecasts and building occupancy and internal load forecasts.  The optimizer 233 searches for the ‘optimal’ schedule of set points for a predetermined optimization horizon or period to minimize building energy consumption/cost within this horizon while satisfying thermal comfort requirements.  The optimization horizon may be from 1 hour to 24 hours beyond a current time and may be divided into 15 minute time increments or intervals.”) [The optimization horizon divided into 15 minute time increments reads on “a set future period of time”, and the optimal set points for each time increments reads on “controller points of the building …”.]

Regarding claim 5, Pavlovski and Lingras teach all the features of claims 1-2 and 4.
Lingras further teaches:
wherein the edge computing device is configured to run the dynamic modulation algorithms with the predict value to determine the HVAC instructions. (Lingras: [0004] “The operating conditions and related energy use in a building are typically managed by a building automation system (‘BAS’) and related building energy management system (‘BEMS’).  The building energy management system controls all heating, ventilating and air conditioning (‘HVAC’) devices in the building to keep thermal and air quality operating conditions in each individual zone, area, or room of the building within a desired range.  The thermal parameters controlled by the building energy management system include, but are not limited to, thermal zone temperature, relative humidity, and air quality.  To maintain these thermal parameters within required ranges and optimize energy usage, BEMS/BAS systems typically require real-time, artificial intelligence (‘AI’) based building energy modeling.”; [0005] “AI-based building energy models are used to predict the energy use of a building in real-time, and to apply the predicted building energy data in building control.”) [The BEMS/BAS systems reads on “the edge computing device”, the real-time AI based on building energy modeling reads on “the dynamic modulation algorithms”, and predicted energy use reads on “the predict value”.]
The motivation to combine Pavlovski and Lingras, which teach the features of the present claim, as submitted in claim 2, is incorporated herein.



Claims 11, 13 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Pavlovski, in view of Ward et al. (US 2016/0327295 A1), hereinafter ‘Ward’.

Regarding claim 11, Pavlovski teaches all the features of claim 1.
Pavlovski does not explicitly teach: wherein the system is configured for retrofit into an existing building.
Ward teaches:
wherein the system is configured for retrofit into an existing building. (Ward: [0072] “The intelligent HVAC supervisory control system can be readily retrofitted to existing building management systems (BMS) through industry standard process control interfaces such as OPC.  The intelligent HVAC controller utilises machine learning techniques to automatically form models of the surrounding built environment, using these models to evaluate different control strategies for determining optimal HVAC operating plans.  As this technology is targeted towards both new and existing building stock and requires minimal capital expenditure, significant inroads can be made towards reducing operating costs with relatively short payback periods.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Pavlovski and Ward before them, to modify the predictive building control system for optimizing energy use and thermal comfort to incorporate the ability to retrofit the existing building management systems.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve cost of implementing the predictive building control system for a building with an existing building management system (Ward: [0072] “The intelligent HVAC supervisory control system can be readily retrofitted to existing building management systems (BMS) through industry standard process control interfaces such as OPC.  The intelligent HVAC controller utilises machine 

Regarding claim 13, Pavlovski teaches all the features of claims 1 and 12.
Pavlovski further teaches:
wherein the third-party server provides meteorological information, sun-light phase information, occupancy information and/or sun path information. (Pavlovski: [0013] “External inputs that can affect the operating plan include electricity pricing data, weather forecasts and occupant comfort satisfaction data.”; [0075] “The high resolution weather forecasting model 240 is a predictive weather analytics tool which produces short term (e.g., 0 to 24 hours ahead) weather forecasts over a forecast horizon for weather parameters at the building location and at the external faces or surfaces 111 of individual thermal zones 115 of the building 100.  These weather parameters may include solar irradiance and its components (i.e., direct, diffuse, and reflected light), wind speed and direction, and temperature (e.g., dry bulb temperature).”)

Pavlovski does not explicitly teach: wherein the third-party server provides meteorological information, sun-light phase information, occupancy information and/or sun path information.
Ward teaches:
wherein the third-party server provides meteorological information, sun-light phase information, occupancy information and/or sun path information. (Ward: [0058] “Input data can be manually entered, or appropriate interfaces to each information source undertaken.  For example, in one embodiment, Java interfaces have been developed to obtain weather prediction data from the Australian Bureau of Meteorology, real time electricity pricing information from the Australian Electricity Market Operator, and building occupant comfort survey results.”) [Java interface to obtain weather prediction data from the Australian Bureau of Meteorology reads on data from “the third-party server”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Pavlovski and Ward before them, to modify the weather prediction for the predictive building control system to incorporate obtaining the weather forecast data in real time from the Meteorology authority.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve the predictive building control system to predict based on changes in weather condition forecasts throughout the day from the weather forecast data of the Meteorology authority in real time (Ward: [0042] “Every 5 minutes the system creates a new plan for the day ahead's HVAC operation.  By regularly updating the day-ahead operating plan, the system is able to adapt to changing weather and commercial building usage patterns throughout the day.”).

Regarding claim 25, Pavlovski teaches all the features of claim 24.
Pavlovski further teaches:
where collecting data from sensors comprises collecting data from existing sensors, and instructing the HVAC components comprises instructing existing HVAC components. (Pavlovski: [0049], figures 1-1F  “FIG. 1 is a block diagram illustrating a predictive building control system 230 for a building 100 or network of buildings 500 in accordance with an embodiment of the invention.  The network of buildings 500 has associated therewith a building energy management system (‘BEMS’) 150 which provides supervisory control, monitoring of building energy performance, and related data collection functions including data and readings from energy consumption meters and sensors for all buildings 100, 141 in the network 500.”; [0052] “The building energy management system 150 is connected (e.g., communicatively coupled over a network 3510) to the HVAC system 120 to schedule and monitor its operations.”) [Reading or monitoring sensors and communicating operations to the HVAC system means that the sensors are “existing sensors” and the HVAC components are “existing HVAC components”.]

Pavlovski does not explicitly teach: thereby making the method a retrofit.
Ward teaches:
thereby making the method a retrofit. (Ward: [0072] “The intelligent HVAC supervisory control system can be readily retrofitted to existing building management systems (BMS) through industry standard process control interfaces such as OPC.  The intelligent HVAC controller utilises machine learning techniques to automatically form models of the surrounding built environment, using these models to evaluate different control strategies for determining optimal HVAC operating plans.  As this technology is targeted towards both new and existing 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Pavlovski and Ward before them, to modify the predictive building control system for optimizing energy use and thermal comfort to incorporate the ability to retrofit the existing building management systems.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve cost of implementing the predictive building control system for a building with an existing building management system (Ward: [0072] “The intelligent HVAC supervisory control system can be readily retrofitted to existing building management systems (BMS) through industry standard process control interfaces such as OPC.  The intelligent HVAC controller utilises machine learning techniques to automatically form models of the surrounding built environment, using these models to evaluate different control strategies for determining optimal HVAC operating plans.  As this technology is targeted towards both new and existing building stock and requires minimal capital expenditure, significant inroads can be made towards reducing operating costs with relatively short payback periods.”)

Regarding claim 26, Pavlovski and Ward teach all the features of claims 24-25.
Pavlovski further teaches:
wherein collected data includes historical data and wherein the method is trained based on historical data. (Pavlovski: Abstract “the predictive model being trained using respective historical measured value data for at least one of the inputs”)



Claims 20 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Pavlovski, in view of YAN et al. (US 2021/0080915 A1), hereinafter ‘Yan’.

Regarding claim 20, Pavlovski teaches all the features of claim 1.
Pavlovski further teaches:
wherein the edge computing device is further configured to define an optimal HVAC configuration based on the collected data; and to define in real time a control sequence to instruct the HVAC components on how to operate. (Pavlovski: [0052] “Specifically, the building energy management system 150 sends supervisory control signals and reference set points 151 to the local HVAC controller 126 of the HVAC device 125 for establishing the HVAC device's schedule and mode of operation.  Normally, reference set points 151 are predefined in the building energy management system 150 by a building operator or user via the building energy management system's human machine interface or GUI 3800 as required on a daily, monthly, or seasonal basis.  These reference set points 151 may be automatically sent to the local controller 126 of the HVAC system 120.  It will be understood by those skilled in the art that HVAC device schedules may be modified at any time by authorized building operators or users.”) [The building energy management system 150 automatically sending the supervisory control signals that establish schedules and modes of the HVAC device reads on “a control sequence to instruct the HVAC components on how to operate”, and the being modified at any time reads on “real time”.]

Pavlovski does not explicitly teach: wherein the edge computing device is further configured to define an optimal HVAC configuration based on the collected data …
Yan teaches:
wherein the edge computing device is further configured to define an optimal HVAC configuration based on the collected data … (Yan: [0007] “According to various embodiments, a system for controlling the HVAC/ACMV system of the building may be provided.  The building includes a plurality of zones, and each zone includes one or more types of facilities.  The system may include an occupancy pattern extractor configured to generate at least one facility-based occupancy pattern for each facility type based on historical occupancy data and spatial information of the building; and a zone occupancy predictor configured to predict zone occupancy variation of each zone after a predetermined time period, based on the facility-based occupancy patterns and real-time occupancy data.  The system may further include a similar zone matcher configured to match each zone with one or more pre-stored zones in a historical building database based on the predicated zone occupancy variation, and determine one or more air handler configurations for each zone based on the matched pre-stored zones.  The system may further include a configuration generator configured to determine a plurality of configuration combinations for the building by combining the determined air handler configurations for the plurality of zones, each configuration combination including one of the determined air handler configurations for each zone; and a configuration optimizer configured to determine an optimal configuration combination from the plurality of configuration combinations based on one or more key performance indicators.”; [0034] “By way of example, the system for controlling the HVAC or ACMV system of the building may be implemented as a ‘processing system’ or a [The computing device for controlling the HVAC reads on “the edge computing device”, determining the optimal configuration combination reads on “to define an optimal HVAC configuration”, and historical occupancy data and spatial information read on “the collected data”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Pavlovski and Yan before them, to modify the building energy management system that optimizes building energy consumption to incorporate determining optimal configurations for HVAC system.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve maximizing energy savings from the HVAC system that consumes a significant portion of the total building energy without compromising the occupants' thermal comfort level (Yan: [0003] “Therefore, there is a need for the building owner and facility manager to make use of a Smart Building Energy Management System to monitor and control the real time building system operation, including HVAC or ACMV, lighting, lift and other systems.  Among all the systems, HVAC or ACMV system usually consumes more than 50% of the total building energy in the daily operation.  Therefore, the optimization of HVAC or ACMV system have attracted more attention from the building owner or facility manager compared to other systems.”; [0006] “As a result, the thermal comfort level of a group of occupants in certain facility of the building may become sub-optimal.  In addition, the building may consume unnecessary energy due to over cooling or heating.  For a multiple facilities-based building, like a multi-functional shopping mall, the prediction of thermal load demand variation is a very challenging task.  Accordingly, operating the building HVAC/ACMV system in an energy efficient manner for maximum energy saving without 

Regarding claim 29, Pavlovski teaches all the features of claim 27.
Pavlovski does not explicitly teach: wherein historical data is collected by using the on-site edge computing device to map data items of the HVAC components and collecting data for a period of time.
Yan teaches:
wherein historical data is collected by using the on-site edge computing device to map data items of the HVAC components and collecting data for a period of time. (Yan: [0088] “The input data to the occupancy pattern extractor 241 may include the historical occupancy data 201 for a period of several days, months, years or longer time, and spatial information of the building. The spatial information may include building level spatial data 212 and zone level spatial data 211.”; [0091] “According to various embodiments, multiple occupancy patterns 320 may be generated for the same facility type, based on different visitor/customer groups.”) [The distinguishing of building level and the zone level data, as well as, distinguishing of occupancy type/group reads on “to map data items”. The period reads on “a period of time”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Pavlovski and Yan before them, to modify the building energy management system that optimizes building energy 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve maximizing energy saving without compromising the occupants' thermal comfort level at various zones by extracting patterns based on zone level data, occupancy type/group and occupancy times (Yan: [0090] “According to various embodiments, extracted occupancy patterns 320 may be described or represented by a few key attributes, such as facility ID 331 indicating the location of the facility, facility name 322, average dwelling time 333, Day of the week 334, Time range 335 and Next destination 336.  In an illustrative example, the occupancy pattern of the Cineplex 324 with facility ID 02-68 shows that the average dwelling time on a typical Sunday is 120 minutes, and the next destination varies based on the time the visitors leave the Cineplex.”).



It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/Examiner, Art Unit 2116